DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 16206610.4, filed on December 23rd 2016.
Information Disclosure Statement
3. 	The information disclosure statements (IDS) submitted on June 20th 2019 and  October 26th 2020 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claim 9 recites “and/or”. The claim is deemed indefinite due to failing to limit what is being claimed (the driving-in element or the operating element).
Claim 10 recites “and/or”. The claim is deemed indefinite due to failing to limit what is being claimed (the operating element or the magazine).
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tussing (US 2015/0115554).
Regarding claim 1, Tussing discloses a tool device (100), comprising a first module (150) and a second module (700) that can be detached from the first module (150; para. [0109]; Fig. 13), said first module (150) having a receptacle (148) and said second module (700) having an insertion part (769) that can be inserted in the receptacle (148) along an insertion axis (198) which defines an insertion direction (refer to arrow direction in element 198), wherein the insertion part (769) can be rotated in the receptacle (148) about the insertion axis (198) in one rotational direction between a locked position and an enabled position (abstract; Fig. 14), wherein the receptacle (148) has a first projection (152, 154) and the insertion part (769) has a second projection (766, 768), wherein, in the locked position (Fig. 14), the second projection (766, 768) engages behind the first projection (152, 154) in the insertion direction of the insertion axis (198; Fig. 14; para. [0123]), wherein, in the enabled position, the first projection (152, 154) enables the second projection (766, 768) to pass in the insertion direction of the insertion axis (198; para. [0121]), wherein the receptacle (148) prevents an activation of the tool device (100) in an initial position (when the tool is disconnected from the head) and allows an activation of the tool device (100) in a pressed-on position (Fig. 14), wherein a pressing of the second module (700) onto the first module (150) transfers the receptacle (148) in the insertion direction of the insertion axis (198) to the pressed-on position (Fig. 14), while the insertion part (769) in the receptacle (148) is in the locked position (Fig. 14).
Regarding claim 8, Tussing discloses wherein the tool device (100) comprises a driving-in element (124) for transferring energy to a fastening element (705; via 798; Fig. 14) to be driven in and a force-operated drive (114) for driving the driving-in element (124; para. [0069]-[0070]).
Regarding claim 9, Tussing discloses wherein the first module (150) comprises the force-operated drive (114), the driving-in element (124), a guide cylinder (120) for the driving-in element (124; Fig. 1) and/or an operating element.
Allowable Subject Matter
8.	Claims 2-7 and 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Tussing discloses wherein the first module (150) comprises a pressed-on locking element (300), which is moved jointly with the receptacle (148) along the insertion axis (198), and a pressed-on blocking element (500), wherein the pressed-on locking element (300), relative to the receptacle (148), is rotatable about the insertion axis (148) between a normal position and a disassembly position (para. [0093]).
Tussing fails to disclose wherein the pressed-on blocking element (500) allows a transfer of the receptacle (148) to the pressed-on position.
Regarding claim 10, Tussing discloses wherein the second module (700).
Tussing fails to disclose the second module comprising a driving-in element, a guide cylinder for the driving-in element, an operating element and/or a magazine for the fastening element.
Tussing discloses the first module comprising the aforementioned elements. 
Modifying the second module of Tussing with the aforementioned elements would render the tool inoperable due to existing elements interfering with sad aforementioned elements. 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Examiner, Art Unit 3731